Dear Mr. Dunn:
You asked this office to advise whether the Finance Director of Iberville Parish may also hold an elected office as member of the Iberville Parish School Board.
R.S. 42:63(D) governs our response and provides:
  D. No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or  in the government of a political subdivision thereof. No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office. In addition no sheriff, assessor, or clerk of court shall hold any office or employment under a parish governing authority or school board, nor shall any member of any parish governing authority or school board hold any office or employment with any sheriff, assessor, or clerk of court. (Emphasis added).
The Finance Director holds "appointive office" as defined by R.S. 42:62(2) because the position is one that is "specifically established . . . by the charter . . . of any political subdivision . . . which is filled by appointment . . . by an elected or appointed public official or by a governmental body composed of such officials . . .". The Iberville Parish Charter creates the position of Finance Director in Article IV, Section 4-04 providing in part:
  Section 4-04 Department of Finance.
  A. The director of the Department of Finance, at the time of appointment, shall be a Certified Public Accountant and have at least five (5) years experience in a responsible managerial or administrative fiscal position. *Page 2
The position is one which is "appointed by the President, subject to Council approval" and further the Finance Director "shall serve at the pleasure of the President." See Iberville Parish Charter at Article IV, Section 4-01(B).
The position is held on a full-time basis, as provided by R.S.42:62(4) defining "full time" as "the period of time which a person normally works . . . in an appointive office or employment and which is at least seven hours per day of work and at least thirty-five hours per week of work."
Because of the prohibition set forth in R.S. 42:63(D), a person may not concurrently hold a full time appointive office while serving as elected school board member. Thus, you may not legally hold the position of Finance Director for the parish and serve as parish school board member.
  Very truly yours,
  CHARLES C. FOTI, JR.
  Attorney General
  BY: ____________________________
  KERRY L. KILPATRICK
  Assistant Attorney General